         Case 1:17-cr-00213-CRC Document 126 Filed 04/18/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :
               v.                                    :       Criminal No.: 17-213 (CRC)
                                                     :
MUSTAFA MUHAMMAD MUFTAH                              :
AL-IMAM,                                             :
                                                     :
               Defendant.                            :

              GOVERNMENT’S UNOPPOSSED MOTION TO CONTINUE
          FILING OF CIPA SECTION 5 & MOTION TO COMPEL RESPONSE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully moves this Court to continue the deadline to file the

government’s responses to Defendant’s Classified Information Procedures Act (CIPA) § 5 notice

(Doc. No. 108) and Motion to Compel (Doc. No. 109), by one day. Pursuant to the Court’s

scheduling order (Docket No. 123), the government’s response is due on April 18, 2019.

Undersigned counsel have been diligently working to respond to both filings, which necessitate

consultation with various intelligence community agencies. Due to the array of documents

referenced in the filings, and the press of business in this case with previously-scheduled pretrial

witness conferences, the government was unable to file its classified responses with the Court’s

Classified Information Security Officer before the close of business on April 18. Undersigned

counsel anticipate the filings will be made by mid-day on April 19, 2019. Defendant does not

object to the government’s request.




                                                 1
Case 1:17-cr-00213-CRC Document 126 Filed 04/18/19 Page 2 of 2



                             Respectfully submitted,


                             JESSIE K. LIU
                             UNITED STATES ATTORNEY
                             D.C. Bar Number 472845


                       By:             /s/
                             JOHN CUMMINGS
                             D.C. Bar No. 986573
                             KAREN P. W. SEIFERT
                             N.Y. Bar No. 4742342
                             JOLIE F. ZIMMERMAN
                             D.C. Bar No. 465110
                             Assistant United States Attorneys
                             National Security Section
                             United States Attorney’s Office
                             555 4th Street N.W.
                             Washington, D.C. 20530
                             (202) 252-7271
                             John.Cummings@usdoj.gov
                             Karen.Seifert@usdoj.gov
                             Jolie.Zimmerman@usdoj.gov




                                2
